A. J. WALKER, C. J.
We think it was permissible for the plaintiff to show that the value of the rent of his prem*482ises was diminished. — Johnson v. State, 37 Ala. 457; Ward v. Reynolds, 32 Ala. 384. But we do not think it was competent to prove the diminution in- the value of the rents of other premises similarly situated, and affected by the same cause. Such evidence ought not to have influenced the jury, and ought not to have been admitted. Although we entertain much doubt upon the subject, we decide, that there was no error in admitting the evidence as to the injury to plaintiff’s lot in its adaptation to the purpose of residence and a shoe shop.
Reversed and remanded.